                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 CARLOS D. LINDSEY,

                              Plaintiff,
        v.                                                                 ORDER

 HEATHER SCHWENN and                                                    19-cv-962-jdp
 SCOTT RUBIN ASCH,

                              Defendants.


 CARLOS D. LINDSEY,

                              Plaintiff,
        v.                                                                 ORDER

 G. BOUGHTON, M. KARTMAN,                                               19-cv-963-jdp
 L. BROWN, and S. SCHNIEDER,

                              Defendants.


       Pro se plaintiff Carlos Lindsey brings these actions against defendant employees of

Wisconsin Secure Program Facility, where he is incarcerated. The ’962 case concerns a dispute

over psychological treatment for Lindsey’s PTSD, and the ’963 case challenges WSPF’s

practices regarding group recreation for inmates in segregation.

       Lindsey initially filed these cases in the Eastern District of Wisconsin, bringing the ’962

case in February 2019 and the ’963 case in June 2019. He moved to transfer both cases to this

district on September 5, 2019. While these motions to transfer were pending in the Eastern

District, Lindsey filed new complaints regarding the same issues in this court. I dismissed these

complaints under the terms of a filing bar that I implemented against Lindsey in a previous
case, Lindsey v. Johnston, No. 18-cv-398, 2018 WL 66062417 (W.D. Wis. Dec. 17, 2018),

which requires him to allege that he is in imminent danger of serious physical harm.

       Lindsey’s complaints in the two cases he transferred into this district are virtually

identical to the complaints in the cases he filed in this district that I have already dismissed.

Some of the defendants are different, but the complaints raise no new issues. So I will dismiss

the ’962 case for the reasons stated in Lindsey v. Hoem, No. 19-cv-904, Dkt. 9 (W.D. Wis. Nov.

13, 2019), and I will dismiss the ’963 case for the reasons stated in Lindsey v. Boughton,

No. 19-cv-885, Dkt. 12 (W.D. Wis. Nov. 12, 2019).



                                            ORDER

       IT IS ORDERED that:

       1. These cases are DISMISSED for plaintiff Carlos Lindsey’s failure to allege that he
          is in imminent danger of serious physical harm as required by the sanction issued in
          Lindsey v. Johnston, No. 18-cv-398, 2018 WL 66062417 (W.D. Wis. Dec. 17, 2018).

       2. The clerk of court is directed to enter judgment accordingly and close these cases.

       Entered November 26, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
